DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification includes multiple recitations of “Watts-hours” and “Watt-hour” but for grammatical clarity should instead read “Watt-hours”.  
Appropriate correction is required.

Election/Restrictions
Newly submitted claims 108-110 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: independent claim 108 is directed to synchronization of an actual battery capacity to a stored battery capacity and independent claim 110 is directed to monitoring and adjustment of current drawn in as it relates to removal of one of a plurality of batteries. Neither of these inventions were included in the claims as previously presented.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 108-110 are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 2 is objected to because of the following informalities: at line 2, the claim recites “90-100 Watts-hours” but should instead read “90-100 Watt-hours”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dabrowiak (US 9,492,633) in view of Heinrich (US 2014/0216098), Ellis (US 2002/0019654), Paradissis (US 2014/0172158) and Moller (US 2011/0133551).
	As to claim 1, Dabrowiak teaches a portable system 10 for managing the temperature of a patient during transport, comprising:
	a heater/cooler configured to be in fluid communication with a heat transfer catheter configured for insertion into a patient (col. 3, line 53);
	a pump for circulating heat exchange fluid between the heater/cooler and the catheter (col. 3, lines 55-60); 
	a processor (col. 3, lines 51-52); and
	an indicator UI on a console C (col. 3, lines 50-52).
	Dabrowiak is silent regarding a power supply for the system, and thus does not explicitly teach an AC power supply, rechargeable battery, and associated control monitoring as claimed. However, Heinrich teaches utilizing an AC power supply and a rechargeable battery to power a portable cooling system (Fig. 15). A controller monitors the AC power supply, wherein if the connection to an AC source is interrupted, the system automatically switches to receiving power from the rechargeable battery 318 (paragraph 101). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Dabrowiak to utilize an AC power supply and a rechargeable battery as claimed and taught by Heinrich because it would allow for consistent heating/cooling regardless of whether or not the system is connected to a utility power source.
	Additionally, Ellis teaches indicating a loss of power on a display of a medical device (see claims 50-53). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Dabrowiak to include transmitting a signal to alert an operator to the interruption of AC power as taught by Ellis because it would provide early warning of a power failure and allow a user ample time to rectify the situation.
 	Furthermore, Paradissis teaches that it is known to display a charge level of a rechargeable battery of a portable medical cart (paragraph 68). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Dabrowiak to include providing an indication to the operator of the amount of energy remaining in the battery because it would allow the user to plan appropriately to prevent interruption of operation of the system.
	Dabrowiak, as modified, is silent regarding the particular cooling power that can be provided by the battery. However, the specific cooling power of the system is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain battery capacity will provide a desired cooling for the user. Therefore, since the general conditions of the claim were disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a battery capable of delivering 50 watts of cooling power. 
Heinrich teaches a direct current output to charge the battery via a battery charger 3304 (Fig. 15), but the modified apparatus does not explicitly teach the processor monitoring and adjusting the current draw of the direct current output in the manner as claimed. However, Moller teaches that it is known to monitor a current draw and to adjust current to charge a battery in accordance with the power needs of a load so as to limit the current draw to the battery (see abstract and Fig. 2). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the apparatus to operate as claimed and taught by Moller in order to provide reliable power supply as necessary to the console. 
	As to claims 2-5, as noted above, the modified apparatus is silent regarding the particular cooling power that can be provided by the battery. However, the specific cooling power of the system is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain battery capacity will provide a desired cooling for the user. Therefore, since the general conditions of the claim were disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a battery capable of delivering the desired cooling capabilities as claimed.
As to claim 6, Heinrich teaches that when the AC power source is connected the controller operates the system by providing the AC power for system operation and also for recharging the battery (paragraph 99).
	As to claim 7, Dabrowiak teaches a portable housing (Fig. 1). The modified apparatus is silent regarding a battery pack. However, Official Notice is taken that it is well-known in the art to use a rechargeable battery mounted in a battery pack as claimed. Therefore would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Dabrowiak to utilize a battery pack in order to provide a convenient rechargeable battery configuration.
	As to claim 8, Heinrich teaches switching to battery power without interruption (paragraph 101).
	As to claim 10, Dabrowiak is silent regarding a power switch. However Official Notice is taken that it is well-known in the art to utilize a main power switch. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Dabrowiak to include a power switch because it would allow the user the flexibility to control whether or not the system is operating.
	As to claim 11, Heinrich teaches charging the battery via the AC power source (paragraph 99).
	As to claims 13-15, the modified apparatus is silent regarding particular DC voltages and currents for battery charging. However, the specific charging parameters of the system are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is that certain charging parameters will provide a desired battery charging operation. Therefore, since the general conditions of the claim were disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use the charging parameters as claimed.
	As to claim 16, the modified apparatus does not include a bus as claimed. However Official Notice is taken that it is known to use a communication bus with a connector for a battery. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the apparatus to include a bus as claimed to provide a convenient connection means for the battery.

Claims 9 and 83-85 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied above, and further in view of Vehr (US 2018/0001746).
	As to claim 9, Dabrowiak, as modified, teaches displaying a battery charge (Paradissis; paragraph 68), but does not explicitly teach a compressor and associated control as claimed. However, Vehr teaches that it is known to utilize a compressor for a cooling cycle, wherein upon detection of disconnection of an AC power source the compressor is operated in a low-power mode to conserve power (paragraph 201). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Dabrowiak to utilize a compressor and associated control as claimed because it would result in an effective cooling device capable of extending an operation time when AC power is not available.
	As to claims 83-85, the modification in view of Vehr teaches the limitations as claimed (see particularly paragraphs 114 and 201).
Claims 92 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied above, and further in view of Zumbrunnen (US 2017/0209304).
	As to claim 92, Dabrowiak, as modified and discussed in the rejections above, teaches most of the limitations of the claim but does not explicitly teach an uninterruptable power supply (UPS). However, Zumbrunnen teaches using an uninterruptable power supply 403 for increased mobility/functionality of a portable medical cooling device (paragraph 64). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Dabrowiak to include a UPS as taught by Zumbrunnen because it would allow for a user to be mobile and travel without compromising functionality of the system.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 9/16/2022, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive. Said rejections have been withdrawn. 
Applicant’s arguments, see pages 11-13, filed with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Moller (US 2011/0133551) as discussed above.

Conclusion
This action is being made NON-FINAL to afford the applicant the opportunity to respond to the new grounds of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763